Judgment unanimously modified on the law and as modified affirmed without costs and matter remitted to Supreme Court for further proceedings in accor*949dance with the following Memorandum: Supreme Court failed to set forth the factors it considered and the reasons for its decision, as required by statute, in distributing the separate and marital property of the parties and in awarding child support (see, Domestic Relations Law § 236 [B] [5] [d], [g]; [7] [a], [b]; see generally, D’Agostino v D’Agostino, 183 AD2d 867, 868; Otto v Otto, 150 AD2d 57, 62; Norgauer v Norgauer, 126 AD2d 957, 958). Although this Court has the authority to make the required findings (see, Cappiello v Cappiello, 66 NY2d 107, 110, rearg denied 67 NY2d 647; Majauskas v Majauskas, 61 NY2d 481, 493-494), we decline to do so here because the record is not sufficiently developed to enable us to make all the required findings regarding those issues. Therefore, we modify the judgment by vacating those decretal paragraphs determining the respective rights of the parties in the separate and marital property and distributing that property and by vacating the decretal paragraph awarding child support. We remit the matter to Supreme Court "for appropriate findings of fact and conclusions of law and for further proof on equitable distribution and [child support] if the court is so advised” (Hanford v Hanford, 91 AD2d 829, 830; see, Gramatyka v Gramatyka, 203 AD2d 913; Conti v Conti, 199 AD2d 985). (Appeal from Judgment of Supreme Court, Oneida County, Tenney, J. — Equitable Distribution.) Present — Lawton, J. P., Fallon, Callahan, Doerr and Davis, JJ.